Case 1:17-cv-00052-IMK-MJA Document 118 Filed 07/09/19 Page 1 of 1 PageID #: 2716



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK

                    Plaintiff,

  v.                                       CIVIL ACTION NO. 1:17CV52
                                                (Judge Keeley)

  ELLEN   RUTH COSTLOW,
  STATE   TROOPER MICHAEL KIEF,
  STATE   TROOPER RONNIE M. GASKINS, and
  STATE   TROOPER CHRIS BERRY

                    Defendants.


                     ORDER GRANTING DEFENDANTS’ MOTION
                    TO EXCEED PAGE LIMIT [DKT. NO. 113]

          Pending before the Court is the motion of defendants Michael

  Kief, Ronnie M. Gaskins, and Chris Berry seeking leave to file a

  brief in support of their motion for summary judgment that is five

  pages longer than the twenty-five pages allowed under L.R.Civ. P.

  702(a). For good cause, the Court GRANTS the motion (Dkt. No. 113).

          It is so ORDERED.

          The Court directs the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: July 9, 2019

                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE
